Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112(b), applicant amended claims 39, 42, 43, 44, and 46, which overcomes the claim rejection. Therefore the claim rejection under 35 U.S.C. 112(b) is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Haggerson on 06/08/2021

The application has been amended as follows: 
46.	(Currently Amended) An apparatus for joining a longitudinal seam in a tube, the apparatus comprising:
a slit tube arranged to be deployed by progressively unwinding a coiled member into an extended form, wherein the member transitions from a flat form when coiled to a 
a spool for holding the coiled member such that an end of the member in the extended form can be fed into a borehole;
a device for towing the extended member into the borehole until the member has reached a desired position;
a joining device positioned relative to the member to provide energy to the edge region of the member in its extended form to cause heating, wherein the joining device 

48.	(Currently Amended) The apparatus according to claim 46, wherein the pig comprises a propulsion device for moving through the borehole.

49.	(Currently Amended) The apparatus according to claim 48, wherein the 

50.	(Currently Amended) The apparatus according to claim 48, comprising an umbilical cable attached to the pig and a drive device means for the umbilical cable to propel the pig through the borehole by way of retracting the umbilical cable.

58.	(Currently Amended) The apparatus according to claim 46, wherein the pig is configured 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 39-40, 42-59, and 61 are indicated. The amended independent claims includes the allowable subject matters as indicated on the previous office action mailed on 01/29/2021. 
The claimed invention on claim 39, as a whole, discloses an apparatus for joining a longitudinal seam in a tube, comprising a slit tube deployed by a flat form coiled member resiliently biased to a slit tube form, a joining device configured to provide energy to the edge region of the member to form longitudinal seam in the tube; wherein the member comprises a susceptor in the region of the seam and joining device is arranged to provide electromagnetic energy to the susceptor to cause heating of the edges of the member. 
The claimed invention on claim 42, as a whole, discloses an apparatus for joining a longitudinal seam in a tube, comprising a slit tube deployed by a flat form coiled member resiliently biased to a slit tube form, a joining device configured to provide energy to the edge region of the member to form longitudinal seam in the tube, and a control system in communication with detector and a drive mechanism for the spool; wherein the control system is configured to receive a signal form the detector indicating 
The claimed invention on claim 46, as a whole, discloses an apparatus for joining a longitudinal seam in a tube, comprising a slit tube deployed by a flat form coiled member resiliently biased to a slit tube form, a joining device configured to provide energy to the edge region of the member to form longitudinal seam in the tube, spool for holding the coiled member, a device for towing the extended member into a borehole until the member has reached a desired position, and a pig arranged to move through the borehole down the inside of the extended member; wherein the pig comprises the joining device such that it progressively joins together the edges of the slit tube as the pig passes along the inside of the tube.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among references to meet the limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726